This case is companion to Ditto v. Bank of Gillette, No. 1418, just decided. See 264 P. 1013.
By deed, delivered January 23, 1926, the Bank of Gillette, defendant in case No. 1418, for the consideration of $4500, transferred to Fitch, plaintiff in this case, 1000 acres of the 1160 acres of land in question in case No. 1418. Fitch brought this action to recover possession of the land from Mr. and Mrs. Ditto, who were still occupying it. The defendants defended on the ground that the deed to the bank was in fact only a mortgage, and that the plaintiff took *Page 135 
with notice. The plaintiff had judgment, and defendants appealed.
As the matters pleaded in defense in this action were decided against the defendants by the judgment in the other case, and that judgment has been affirmed, it follows that the judgment in this case also must be affirmed.
BLUME, Ch. J., and RINER, J., concur.